Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of October 18th 2021 has been considered.
Claims 1 and 11-12 have been amended.
Claims 7-8 are cancelled.
Claims 1-6 and 9-12 are pending in the current application.
Claims 11-12 are withdrawn from consideration.
Claims 1-6 and 9-10 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kloek et al. (USPub. 2014/0205731 A1) in view of Avashia et al. (WO 2015/075473 A1).

Regarding claims 1-3, 5 and 6: Kloek discloses a sprayed dried powdered creamer to be used in coffee and/or tea, comprising vegetable lipid (e.g., palm oil), casein (i.e., a dairy-derived ingredient), maltose (i.e., a carbohydrate) and a phosphate (see Kloek abstract; paragraphs [0001], [0015], [0017], [0022], [0025], [0026], [0034] and [0039]; claims 1-31), but fails to disclose allulose; However, Avashia discloses using a sweetener composition in coffee/tea creamers, where the sweetener composition comprises the combination of crystalline allulose and a nutritive sweetener (e.g., maltose), as the allulose partly replaces traditionally used nutritive sweeteners in order to provide a low calorie sweetener without the need for extra bulking agents, temporal profile modifiers and flavor enhancers (see Avashia abstract; page 2, lines 14-18; page 7, lines 8-12; page 9, lines 6-11; page 11, lines 14-16; page 16, lines 31-32; page 17, lines 13-15; page 28, lines 25-31 and page 50, lines 1-5). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Kloek and to have added allulose in combination with the maltose to the creamer in order to partly replace nutritive sweeteners and to provide a creamer without 
As to the relative content of the vegetable lipid in relation to the creamer recited in claim 1: Kloek discloses the powdered creamer comprises 10-75wt% fat (e.g., palm oil) (see Kloek paragraph [0026]). Given the fact the claimed relative content of vegetable lipid in the creamer overlaps the relative content of vegetable lipid in the creamer disclosed in Kloek, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the relative content of the allulose in relation to the vegetable oil recited in claim 1: Kloek discloses the powdered creamer comprises 10-75wt% fat (e.g., palm oil) (see Kloek paragraph [0026]), and Avashia discloses using allulose in an amount of up to about 80% of the food product (see Avanshia page 15, lines 17-23). Accordingly, modifying Kloek in view of Avashia by adding allulose to the creamer in Kloek (see discussion above) provides a modified creamer where the claimed content of the allulose in relation to vegetable lipid content overlap or lie inside the content of the allulose in relation to the vegetable lipid in the creamer attained by modifying Kloek in view of Avashia. Thus, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 4: Kloek discloses the spray dried powdered creamer water content is below 2wt% (see Kloek paragraph [0019]). Given the fact the claimed water content overlap the water content in Kloek, a prima facie case of obviousness exists (see MPEP §2144.05).

Claims 9-10 are rejection under 35 U.S.C. 103 as being unpatentable over Kloek and Avashia as applied to claims 1-8 above, and further in view of NPL Nagata et al., “D-Psicose, and Emimer of D-Fructose, Favorably Alters Lipid Metabolism in Sprague-Dawley Rats” (from Journal of Agricultural and Food Chemistry. 2015, 63, 3168-3176).

Regarding claims 9-10: Kloek discloses a sprayed dried powdered creamer to be used in coffee and/or tea, comprising vegetable lipid (e.g., palm oil), casein (i.e., a dairy-derived ingredient), maltose and Avashia discloses using a sweetener composition in coffee/tea creamers, where the sweetener composition comprises the combination of crystalline allulose and a nutritive sweetener (e.g., maltose) (see discussion, above), but fails to disclose the allulose promotes the excretion of lipids; However, although Kloek fails to disclose the allulose is used to promote the excretion of lipids, the recitation in the claims 9-10 that the allulose is used to “promote[s] the excretion of the vegetable lipid as feces” “wherein the excretion is an excretion of triglycerides, free fatty acids, or combination thereof” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
Given the fact that allulose (‘D-psicose’) is known to improve lipid metabolism (see Nagata whole document), It is examiner’s position that the intended use recited in .

Response to Arguments
Applicant's arguments filed on October 18th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 4-5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Kloek in view of Avashia discloses the combination of vegetable lipid and allulose at the recited relative contents in order to replace/reduce the use of common sugars, whereas Applicant is using the vegetable lipid and allulose at the recited relative contents in order to promote the excretion of the vegetable lipid consumed as feces. The examiner respectfully disagrees.
While Kloek in view of Avashia disclose the combination of vegetable lipid and allulose at the recited relative contents in order to replace/reduce the use of common sugars and not to promote the excretion of the vegetable lipid consumed as feces, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues on page 5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Kloek teaches against using vegetable lipid and phosphate, as Kloek discloses of a creamer that is preferably free of inorganic phosphates and preferably comprises milk fat. The examiner respectfully disagrees.
While Kloek discloses of preferably using milk fat and attaining a creamer without added inorganic phosphates, Kloek also discloses of adding less than 0.5% inorganic phosphates (see Kloek paragraph [0039]) and vegetable lipids (see Kloek paragraph [026]). Since disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP §2123), Kloek meets the claimed limitations.

Applicant argues on page 6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the fact that Nagata discloses allulose increases lipid oxidation and metabolism, does not necessarily teach that allulose promotes excretion of vegetable oils in the form of triglycerides and free fatty acids. The examiner respectfully disagrees.
Since triglyceride oxidation may form free fatty acids, lipid oxidation increase by allulose will clearly increase free fatty acid clearance (i.e., excretion).
In the alternative, the prior art suggestion/disclosure of a creamer comprising the combination of vegetable lipid and allulose, is enough to meet the product limitations. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792